PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shemesh, Chaim
Application No. 14/544,547
Filed: 21 Jan 2015
Patent No. 10,988,286
Issued: 27 Apr 2021
:
:	
:	REQUEST FOR INFORMATION
:
:
Docket No. 57/1 (50557-1-01-US)


This is a Request for Information in response to the “PETITION FOR TERM ADJUSTMENT UNDER 37 CFR 1.705”, filed April 22, 2021, which is properly treated as an application for patent term adjustment under 37 CFR 1.705(c).  

This Request for Information is not the Director’s decision on the Patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

On April 27, 2021, the instant application issued as Patent No. 10,988,286, with a patent term adjustment of 0 days.  The Office determined a patent term adjustment of 0 days based upon 88 days of “A” delay plus 1192 days of “B” delay, reduced by 88 days of overlap between “A” and “B” delay, and 1968 (1769+182+17) days of Applicant delay.  Patentee argues that he was unable to timely file a reply to an April 23, 2015 Office action, and therefore should not have been assessed 1769 and 182 days of Applicant delay.   
  
Discussion

37 CFR 1.705(c) states:

	Any request for reinstatement of all or part of the period of adjustment reduced pursuant 	to § 1.704(b)  for failing to reply to a rejection, objection, argument, or other request 	within three months of the date of mailing of the Office communication notifying the 	applicant of the rejection, objection, argument, or other request must be filed prior to the 	issuance of the patent. This time period is not extendable. Any request for reinstatement 	of all or part of the period of adjustment reduced pursuant to § 1.704(b)  under this 	paragraph must also be accompanied by:

		 (1) The fee set forth in § 1.18(f); and 

		(2) A showing to the satisfaction of the Director that, in spite of all due care, the 			applicant was unable to reply to the rejection, objection, argument, or other 			request within three months of the date of mailing of the Office communication 			notifying the applicant of the rejection, objection, argument, or other request. The 			Office shall not grant any request for reinstatement for more than three additional 			months for each reply 	beyond three months from the date of mailing of the Office 			communication notifying the 	applicant of the rejection, objection, argument, or 			other request.

Here, Patentee has not submitted the $420 fee set forth in 37 CFR 1.18(f).  Rather, Patentee has only submitted the $210 fee set forth in 37 CFR 1.18(e).  Accordingly, on renewed petition, Patentee must submit the balance of the fee due.

					Conclusion

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the required fee.  This two month period is extendable under 37 CFR 1.136(a).  If Patentee fails to timely supply the required fee, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issues for which the application for patent term adjustment was requested.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions